Citation Nr: 1607650	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, which included service in the Republic of Vietnam.  His awards and decorations include the Vietnam Service Medal, Vietnam Campaign Medal and the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in N. Little Rock, Arkansas.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

On October 1, 2015, prior to October 9, 2015, when the case was certified to the Board, the Veteran withdrew his claims for tinnitus.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  38 C.F.R. § 20.204(b)(3) (2015).  Therefore, that issue is not before the Board.

FINDINGS OF FACT

1. In an unappealed April 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.

2. The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for hepatitis C.

3. Resolving all doubt in the Veteran's favor, his currently diagnosed hepatitis C is related to his active military service.


CONCLUSIONS OF LAW

1. The April 2002 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2. The evidence received subsequent to the last final rating decision is new and material, and the claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2. The criteria to establish service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting service connection for hepatitis C, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.



Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

As indicated above, the RO, in an April 2002 rating decision, denied the Veteran's original service connection claim for hepatitis C.  Because the Veteran did not appeal the rating decision, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2015).

Accordingly, the April 2002 rating decision is the last final rating decision regarding the service connection claim for hepatitis C, and the Board finds that new and material evidence has since been received.  The Veteran submitted in November 2007 two private favorable etiology opinions regarding his hepatitis C diagnoses.  This newly-received evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the claim is therefore granted.

Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
 § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's primary contention is that he contracted hepatitis C from exposure to blood and other body fluids during service in Vietnam.

The Veteran is diagnosed with hepatitis C; a blood bank donation letter informed the Veteran in July 1990 that his blood tested positive for the hepatitis C virus, and for the Veteran to follow up with his primary care physician.  The Veteran was seen in September 2007 for a VA examination for bronchitis, and it was noted that the Veteran had a current diagnosis for hepatitis C.  See the September 2000 VA examination. 

The determinative issue is whether his hepatitis C began in service or is otherwise related to service, or a service-connected disability.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter (98-110) November 30, 1998.  A Veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran.  VBA Fast Letter 04-13 June 29, 2004.  Furthermore, there was no test to available to detect the presence of HCV until 1989.  See VBA Fast Letter 98-110; see also http://consensus.nih.gov/1997/1997HepatitisC105html.htm. 

The Veteran's service treatment records do not show any hepatitis treatment, complaints, and/or diagnoses, nor do they document any hepatitis C risk factors.

The Veteran's service personnel records confirm that he served in Vietnam.  Though his military occupational specialty as a vehicle mechanic does not typically establish that he had combat duties, his undocumented combat-related events (exposure to blood and body fluids) during his duty as a vehicle mechanic are presumed credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's report of being exposed to blood and body fluids in service is also competent evidence; as such exposure would be readily observable.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In support of his claim, the Veteran submitted an October 2007 statement from a private physician, Dr. A.M., MD.  The physician states that he has taken care of the Veteran since April 2004 to the present.  He mentions that the Veteran has been significantly affected by being on and off interferon based treatments for his hepatitis C over the years.  In terms of how the Veteran may have acquired hepatitis C, the doctor notes that the Veteran does not have any history of using injection drugs, which he notes is the principal way most Americans are exposed to the virus.  The doctor notes that the Veteran did receive air gun vaccinations during his military service, as well as being heavily exposed to blood in a combat setting. 

The report states that the Veteran was stationed in Shurang Valley, Vietnam in early August of 1970, when respiratory illness broke out, and he sought care in a hospital in Qui Hyon twice, first in October 1970 and again in March 1971.  While in the care of the hospital the Veteran received IV therapy, indicating that the Veteran does not recall if it was plasma or fluids.

The Veteran also reported an incident that took place in March 1971at the Qui Hyon hospital while he was there.  The windows of the hospital were blown out due to the hospital being under attack, and the Veteran remembers having to crawl out from under the bed, walking in glass over extensively blood soaked floors, causing cuts on his feet.

The Veteran also reported that from July 1970 to March 1971, he was a truck mechanic and had to retrieve many blown up trucks from the battle field, along with many being towed in, still having blood contained on and within them.  The Veteran remembers everything being saturated with blood, as well as having to remove blown up body parts from within the vehicles.  Dr. A.M., MD opined that it is at least likely as not that the Veteran acquired hepatitis C through one or several of these exposures in Vietnam.

Similarly in November 2007, the Veteran submitted additional evidence in the form of an undated letter from his private physician, Dr. T.M.S, MD.  The doctor reported that the Veteran was diagnosed at the "VAH" on or about March 2000, and was seen by their hepatitis C clinic and a gastroenterologist who is well trained in liver disorders, but the records are not available at this time.  The doctor states that the Veteran was exposed in numerous ways to blood and blood products that were likely contaminated with any number of possible pathogens.  The doctor indicated that the Veteran reported to him that he was exposed to whole blood, serum products, and body parts during the Vietnam War and that this was certainly the likeliest cause of his eventual infection.  The Veteran notes being exposed to a blood splattered air gun that was often contaminated during and following use on other soldiers that could have likely been contaminated as well.  The doctor again opines that the multiple exposures are more than likely the cause of the hepatitis C infection.

Additionally, the Veteran's treatment records show constant treatment for HCV (hepatitis C virus), dating back from 2000 to 2010.  See VA treatment records.

The Veteran in his February 2010 VA Form 9, states that his in service exposure to air gun injections, splattered blood from wounded and dead U.S. military and human waste (feces, etc.) are the cause for his hepatitis C.  He notes that although his in-service occupation was a mechanic, it was not just working with mechanical tools on military vehicles.  His job required him to "fix, rid and clean" the field vehicles that had been brought in for repair.  He notes that he had to clean off everything, including human body parts, flesh, blood, etc.

As mentioned, the Veteran has no history of post-service IV drug use, a possible risk factor for hepatitis C.  The Board finds it is likely that the Veteran's current hepatitis C is the result of or related to exposure to blood during combat service.  In light of the evidence of a current disability, the credible lay evidence of an in-service, significant risk factor for hepatitis C, the medical opinions of record, and the Veteran's lay statements, the Board finds that service connection for hepatitis C is warranted.




ORDER

New and material evidence has been received to reopen the service connection claim for hepatitis C.

Entitlement to service connection for hepatitis C is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


